Citation Nr: 9918057	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  92-21 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for multiple sclerosis 
(MS).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) following a May 1991 decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's claim of service 
connection for MS.  (This case was before the Board in May 
1993 and December 1996.  On both occasions it was remanded 
for additional development.)


FINDING OF FACT

The veteran has MS that is likely the result of disease or 
injury that occurred coincident with military service.


CONCLUSION OF LAW

The veteran has MS that is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege that the veteran 
has MS whose first adverse symptoms, though complained of 
both during military service and shortly thereafter, where 
not definitely diagnosed as MS until many years after his 
separation from military service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

With regard to MS, VA laws and regulations also provide that 
it will be presumed to have been incurred in or aggravated by 
service if it becomes manifest to a degree of ten percent or 
more within seven years of the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Typical symptoms of 
MS include loss of vision, diplopia, nystagmus, dysarthria, 
weakness, paresthesia's, bladder abnormalities, and mood 
alterations.  See Stedman's Medical Dictionary 1583 (26th ed. 
1995).  Additionally, under Diagnostic Code 8018 a diagnosis 
of MS entitles a veteran to a minimum rating of 30 percent.  
38 C.F.R. § 4.124a (1998).

The Board finds that, with application of the benefit-of-the-
doubt doctrine, a grant of service connection for MS is 
warranted.  The veteran's service medical records include 
pre-service December 1953 and January 1954 psychiatric 
reports that show that the veteran had symptoms of early 
schizophrenia.  They also include a September 1954 treatment 
record that reflects back trouble possibly secondary to 
scoliosis.  The record also reflects that the veteran's left 
leg was shorter than his right.  November 1955 treatment 
records, as well as December 1955 and January 1956 medical 
board records, reveal that the veteran originally sought 
treatment in November 1955 because he was feeling run down 
and nervous.  He was placed on medication for one week.  
Subsequently, the veteran complained of blackout spells 
(suddenly becoming weak and having the room fade out).  The 
diagnoses were schizoid personality disorder and passive 
aggressive reaction.  A February 1956 separation examination 
report includes a diagnosis of "mental depression" and 
stuttering.

North Carolina Memorial Hospital treatment records, dated 
December 1953 to September 1960, show the veteran's 
complaints, diagnoses, and/or treatment in 1957 and 1958 for 
unexplained weakness, in 1958 for nausea, and in 1960 for 
left leg numbness without paralysis, which was diagnosed as a 
psychomotor reaction.  See treatment records from North 
Carolina Memorial Hospital dated in March 1957, May 1957, 
August 1957, December 1957, February 1958, July 1958, August 
1960, and September 1960.  

VA treatment records, dated June 1985 to May 1996, include an 
August 1985 hospital discharge summary that shows that the 
veteran had a ten-year history of progressive gait ataxia.  
It also shows that the veteran had been told that his gait 
problem was caused by scoliosis.  He was hospitalized in 
August 1985 because of an increase in the severity of the 
progressive gait ataxia during the preceding eight months.  A 
computerized tomography (CT) scan revealed clinical 
manifestations "suggestive of [MS]."  The VA treatment 
records also include a September 1985 record that reflects an 
assessment of "probable" MS.  An August 1986 treatment 
record reflects that the veteran was diagnosed with MS 
confirmed by magnetic resonance imaging (MRI).  VA treatment 
records thereafter show his continued complaints, diagnoses, 
and/or treatment for MS.  See VA treatment records dated in 
September 1985, August 1986, February 1990, and March 1991.

The veteran testified at a February 1993 hearing that, while 
in military service, he had had problems with walking and 
with back pain, numbness (in legs and hands), and double 
vision.  Immediately after military service, while in college 
at the University of North Carolina at Chapel Hill (graduated 
1960), he continued to experience back pain, numbness and 
tingling in his hands and legs, double vision, dizziness, 
excessive tiredness, and muscle weakness.  The foregoing 
problems were diagnosed, at one time while in college, as 
mononucleosis.  In approximately 1956, he saw a Dr. Morgan a 
few times, in 1957 he saw a Dr. Mathis a few times, and 
starting in 1971 he began seeing a Dr. Longford.  He 
complained to all of the foregoing physicians about the 
problems listed above.  Dr. Mathis did not provide him with a 
diagnosis.  Dr. Longford, for approximately the first ten to 
fourteen years he saw the veteran, likewise did not provide 
him with a diagnosis.  A physician at a VA medical center 
(VAMC) first diagnosed MS in 1985.  After college, he worked 
as a traveling salesmen.  At that time, he continued to 
experience excessive fatigue.  Additionally, his other 
symptoms not only continued, but also became progressively 
worse.

D. J. Longford, M.D., in July 1991, February 1994, and June 
1994, letters, reported that he had reviewed all of the 
veteran's records and believed that they showed that the 
veteran's undiagnosed complaints during military service were 
". . . probably early symptoms of the disease process that 
subsequently turned out to be Multiple Sclerosis."  See July 
1991 letter.  Dr. Longford also opined in his June 1994 
letter that "[i]t is . . . my opinion after reviewing all 
the records that [MS] could have occurred during [the 
veteran's] military service but there is no way of being 
absolutely sure."  In January 1999, John N. Livingstone, II, 
M.D., indicated that he had reviewed the veteran's record and 
concluded that ". . . it is possible that [the veteran's] MS 
began within seven years of his [separation from military] 
service. . ."

In July 1995, a RO staff physician reported that the 
veteran's service medical records were ". . . silent for any 
symptoms or signs of MS or other neurological entities.  
Brief military service shows preexisting psychiatric problems 
with recommendation for discharge.  There are no early signs 
of MS or stigmata of MS notes until 1985."  Similarly, in 
November 1997, a VA physician opined that the veteran's 
service medical records did not contain any evidence of MS.  
The November 1997 physician also reported that the record on 
appeal showed that the veteran was diagnosed with possible MS 
in July 1985, the veteran was not diagnosed with definite MS 
until "August 1996" and a brain MRI at that time confirmed 
the diagnosis.  (The Board notes that the record on appeal 
shows a diagnosis of MS confirmed by a brain MRI in August 
1986 - not 1996.)  The physician noted that the veteran's 
symptoms of MS started appearing in the record in July 1985 
when he was hospitalized due to an unstable gait and 
difficulty walking.

The Board observes that the veteran is competent to provide 
testimony regarding specific symptoms he experienced and the 
duration thereof during his military service, such as his 
problems with walking, back pain, numbness in his legs and 
hands, and double vision.  He is also competent to describe 
the fatigue, back pain, numbness and tingling in his hands 
and legs, dizziness, double vision, and muscle weakness he 
experienced since service.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Medical evidence contained in the 
record on appeal also shows a current diagnosis of MS.  
Additionally, Dr. Longford, who had treated the veteran since 
1971, and after review of the veteran's entire medical 
history, provided VA with opinions directly linking the 
veteran's MS to his military service or to a period within 
seven years after his separation from military service.  On 
the other hand, July 1995 and November 1997 VA physicians 
reported that the record on appeal did not contain evidence 
of MS until 1985.  Accordingly, the Board finds that the 
evidence of a medical nexus to military service and/or 
manifestations of symptoms of MS within seven years of his 
separation from military service, is at least in relative 
equipoise.  The VA physician's who opined that MS was not 
shown in service provided no more convincing analysis than 
did Drs. Longford and Livingstone.  Under such circumstances, 
the Board concludes that the evidence supports a grant of 
service connection for MS.  Colette v. Brown, 82 F.2d 389 
(Fed. Cir. 1996); Hensley v. Brown, 5 Vet. App. 155 (1993); 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1998).


ORDER

Service connection for MS is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

